Citation Nr: 1110668	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  10-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.  The Veteran testified before the Board in June 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has a diagnosis of PTSD in conformance with the standards of DSM-IV that is based on reported in-service stressors consistent with the circumstances, conditions, and hardships of his military service and related to his fear of hostile military or terrorist activity.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Service connection may also be established for certain chronic diseases, including psychoses, which are manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), and added a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3). 

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist. 

The Veteran, in written statements and testimony before the Board, claims that he suffers from PTSD that was caused during his period of active service.  Specifically, he asserts that during the Tet Offensive in Vietnam, he experienced numerous rocket attacks and witnessed deaths by friendly fire and suicide bombing.  He also maintains that he witnessed the rampant dismemberment of many Vietnamese civilians by United States Army personnel.  An additional stressor that the Veteran reports is learning about the death of General Hochmuth when his helicopter exploded due to sabotage by the Vietnamese.  The Veteran alleges that he was a friendly acquaintance of General Hochmuth, whom he had met when they were both stationed in San Diego in 1965.   

The record shows that in June 2008, November 2008, and June 2009 rating decisions and in a June 2009 memorandum from the United States Army & Joint Services Records Research Center (JSRRC) coordinator, the Veteran was found to have not provided sufficient information to corroborate his claimed in-service stressors through the JSRRC.  Thereafter, in an October 2009 memorandum, the JSRRC Coordinator corroborated the stressor of General Hochmuth's death based on the Veteran's testimony at his August 2009 hearing with a Decision Review Officer.  The JSRRC coordinator also verified the fact that the Veteran had been at the Marine Corps Recruit Depot in San Diego at the same time as General Hochmuth.  

Affording the Veteran the benefit of the doubt, the Board finds that the above evidence, submitted after the RO's June 2008, November 2008, and June 2009 rating decisions is sufficient to corroborate his claimed stressor of the death of a friend in a helicopter explosion.  In any event, in light of the aforementioned regulatory changes, which followed the issuance of the RO's statement of the case, it is no longer necessary for the Veteran's reported stressors to be independently verified through JSRRC.  Therefore, the basis on which the Veteran's claim was previously denied is no longer valid and the Board must consider whether service connection is warranted under the revised regulations.  38 C.F.R. § 3.304(f) (2010). 

The Veteran's service personnel records show that he served in Vietnam from June 1970 to January 1971.  He was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  While cognizant that the Veteran did not receive decorations indicative of combat service, the Board observes that under the new regulatory changes, his lay statements alone may establish the occurrence of a claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2010). 

The Veteran has reported stressors that are consistent with the places, types, and circumstances of his service in Vietnam in claiming to have witnessed rocket attacks, friendly fire, suicide bombings, dismemberment of Vietnamese civilians, and the death of a friend in a helicopter explosion.  Accordingly, the remaining questions are whether any of his reported stressors is related to his fear of hostile military or terrorist activity, and if so, whether such a stressor is adequate to support a diagnosis of PTSD and whether the Veteran's particular psychiatric symptoms are related to that stressor.  38 C.F.R. § 3.304(f)(3) (2010). 

Service medical records are negative for any complaints or treatment for PTSD.  On separation examination in February 1971, the Veteran reported no psychiatric complaints, and he was found to have no psychiatric abnormalities.  

Post-service VA medical records dated from July 2002 to January 2008 show that the Veteran received social work services for his homelessness.  The records indicate that the Veteran exhibited symptoms of paranoia, narcissism, obsessive compulsive disorder, grandiose thought processes, aggression, and poor judgment and insight.  An August 2003 VA examination revealed that the Veteran was a homeless intelligent individual with mild depression and antisocial paranoid tendencies.  

On VA examination in October 2009, the examiner noted that he had to actively intervene to keep the Veteran on track because the Veteran wanted to talk about many other things not directly related to the substance or purpose of the examination.  The examiner also stated that when asked what he was seeking from VA, the Veteran responded that he wanted financial compensation for his military service.  The Veteran reported having a good marriage with his wife, but stated that it had ended in 1990.  He maintained that he had four children with whom he had no real ongoing contact.  He complained that he was not a very social person and related to people only on a very superficial level.  When asked about why he had actively refused the offer of counseling on at least one occasion, the Veteran responded that he judged the people offering the treatment to be incompetent.  Examination revealed that the Veteran was neatly dressed and groomed and frustrated in not being able to execute his own agenda during the course of the examination.  He denied delusions and hallucinations, any suicidal or homicidal ideation, obsessive or ritualistic behavior, panic attacks, or difficulty with impulse control.  He was well-oriented in all spheres, had intact short-term memory, and presented a normal pattern of speech.  The Veteran reported occasional depressed or anxious moods that he was able to successfully control through his own conscious will for the most part.  He stated that he had intermittent sleep.  

The October 2009 VA examiner found that the Veteran was not so much preoccupied with reexperiencing the traumatic events that he witnessed in service as he was in being angry and distressed at the various agencies that he identified as incompetent and unable to make more sense out of the war.  The examiner also asserted that the Veteran did not experience avoidance or numbing as a result of the traumatic in-service events and that he did not describe any physiological arousal or disillusionment with respect to these events.  The examiner reported that no psychometric tests were completed as part of the examination and provided the Veteran with an Axis I diagnosis of "Compensation and Pension Examination."  The examiner found that the Veteran was functioning fairly well, was not taking any medications for psychiatric difficulty, and refused any offers of treatment for psychiatric symptoms.  The examiner concluded that the Veteran was plagued by his own disappointment with the inefficiency of the government and its lack of responsiveness to his needs. 

At a June 2010 private psychological examination, the psychologist noted that he examined the Veteran on two separate occasions and also reviewed the Veteran's service personnel records, handwritten notes about stressors and background information, a copy of information related to the Veteran's claim, and the October 2009 VA examination.  Regarding his Vietnam experiences, the Veteran stated that he did not have direct responsibility for combat patrols or other dangerous duties but reported that due to the Tet Offensive and his abrupt entry into the theater of war, he was under enemy fire for extended periods of time and personally witnessed seeing one soldier killed by rocket fire and the presence and removal of many bodies.  He indicated that during the Tet Offensive, he recalled being at risk of being injured, killed, pinned down, or overrun for a period of 10 days.  He also reported the death of a general with whom he had a working relationship and alleged that the death was due to sabotage.    

Examination revealed that the Veteran was punctual, generally pleasant, and diligent about returning for necessary appointments.  He was spontaneously verbal with clear but quite digressive and tangential verbalizations.  He was alert and generally oriented although he put down the wrong day of the month on his release forms.  He had a pleasant mood and dramatic presentation, speaking of significant disenfranchisement from social, political, and familial institutions.  He openly acknowledged persistent avoidance and isolativeness and denied suicidality, homicidality, hallucinations, delusions, and difficulties with immediate or distant recall.  However, the examiner noted that the Veteran did have an obsessive quality to his concerns, clear antagonism for a number of social institutions and political systems, and some difficulty with fluidity and flexibility of his access to stored information.  With respect to trauma symptoms, the Veteran described "cognitive dissonance" experiences where his beliefs and values became disconnected from the commonly understood cultural standards he had held prior to going to Vietnam.  He complained of numerous vegetative issues comorbid with anxiety and depression, continuously fractured and restless sleep, nightmares and strange dreams, fatigue, substantial feelings of survivor guilt, persistent tenseness, trouble getting along with others, anger and irritability, isolation, flashbacks, somatic distress when recalling his years in Vietnam, and spacing out at times.  He also reported that visits to VA hospitals, the smell of diesel fuel or exhaust, and the smell of burnt gunpowder caused intrusive recollections of Vietnam.  

The June 2010 psychologist administered several diagnostic tests to the Veteran, which revealed that he had relatively chronic, underlying hostility or anger that was likely to be expressed in passive or indirect ways; a good deal of underlying anxiety, worry, and apprehension likely superimposed upon difficulty with sleep, memory, and problems with appetite regulation; feelings of being ineffectual and pessimistic; symptoms of major depression and difficulties with concentration or memory; somatoform issues and posttraumatic stress; and compulsive and narcissistic personality styles.  The psychologist diagnosed the Veteran with chronic PTSD with mild but persistent dissociative symptoms, late-onset dysthymic disorder with atypical features, and rule out cognitive disorder, not otherwise specified, with possible difficulties in intermediate recall.  The psychologist found that the Veteran clearly described a period of military service that likely involved a rather intense series of traumatic events and that he clearly described lingering symptoms that met the DSM-IV criteria for PTSD, including recurrent and intrusive recollections and distressing dreams, psychological distress to external cues that symbolize the trauma, a pattern of avoidance behavior related to people or places that reflect connections to his experiences, a sense of detachment or estrangement from others, diminished interest or participation in appropriate and adaptive functional activities, and persistent symptoms of increased arousal.  The psychologist further explained that the Veteran also had significant personality issues, as his pattern of anxiety and anger reflecting subjective distress translated into a long-standing pattern of social avoidance and ineffectiveness, isolativeness, and suspiciousness.  The psychologist found that the Veteran met the criteria for a personality disorder but that it would be implausible to explain his current lifestyle and subjective distress by the diagnosis of a personality disorder alone, especially since there was no evidence of a personality disorder prior to service.  Therefore, the psychologist concluded that the Veteran's military experiences in Vietnam changed his cognitive, physiological, and personality functioning, including the development of PTSD.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds that the June 2010 private psychologist's opinion that the Veteran suffers from chronic PTSD related to his in-service stressors in Vietnam is more probative and persuasive than the findings of the October 2009 VA examiner, indicating that the Veteran does not meet the diagnostic criteria for PTSD.  

The June 2010 private psychologist's opinion was based on detailed examinations of the Veteran, which included diagnostic testing, and reflected a knowledge of his in-service stressors and post-service mental health history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The psychologist also provided a rationale for why the Veteran's disability was not adequately explained by a personality disorder alone and was instead due to PTSD based on his traumatic experiences in service.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the psychologist's opinion is consistent with the lay statements of the Veteran relating his mental health problems to his in-service stressors. 

In contrast, although the October 2009 VA examiner found that the Veteran was not preoccupied with reexperiencing the traumatic events that he witnessed in service, did not experience avoidance or numbing as a result of the traumatic in-service events, and did not describe any physiological arousal to the in-service events, the examiner did not conduct any psychometric testing on the Veteran.  That examiner diagnosed the Veteran with "Compensation and Pension Examination," which is not a valid Axis I psychiatric diagnosis and does not provide the Board with any diagnosis to evaluate for rating purposes.  The lack of a valid diagnosis diminishes the probative weight of the examiner's opinion.  Moreover, in rendering that assessment, the examiner did not take into account the Veteran's lay statements regarding his in-service stressors, which further diminishes the probative value of his opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).   

In sum, the Board finds that the competent evidence of record consists of a diagnosis of PTSD in conformance with DSM-IV, credible supporting statements establishing the occurrence of in-service stressors, and a link, established by the June 2010 private psychologist, between the current symptomatology and the Veteran's in-service stressors.  Thus, the criteria for service connection for PTSD have been met.  Therefore, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Where the evidence supports the claim or is in relative equipoise, the appellant prevails.  Reasonable doubt is resolved in favor of the Veteran, and the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


